      Case 4:20-cr-00086-BMM Document 2 Filed 11/05/20 Page 1 of 3



                                                                                0
KALAH A. PAISLEY
Assistant U.S. Attorney                                             Clerk, U.S Distiici Ccuri
                                                                       District Of Montana
U.S. Attorney’s Office                                                      Grsai r-'alls
P.O. Box 3447
Great Falls, MX 59403
119 First Ave. N., Suite 300
Great Falls, MX 59401
Phone: (406) 761-7715
Fax:      (406) 453-9973
E-mail: kalah.paisIey@usdoj.gov

AXXORNEY FOR PLAINXIFF
UNIXED SXAXES OF AMERICA

             IN XHE UNIXED SXAXES DISXRICX COURX
                 FOR XHE DISXRICX OF MONXANA
                     GREAX FALLS DIVISION


 UNIXED SXAXES OF AMERICA,             CR20-          -GF-BMM

            Plaintiff,                 INDICXMENX

      VS.                              AGGRAVATED SEXUAL ABUSE
                                       (Count I)
                                       Title 18 U.S.C. §§ 1153(a) and 2241(a)
 WYIXX WINSTON WILLIAMSON,             (Penalty: Life imprisonment, S250,000 fine,
                                       and not less than five years of supervised
            Defendant.                 release)

                                       SEXUAL ABUSE
                                       (Count II)
                                       Title 18 U.S.C. §§ 1153(a) and 2242(2)(B)
                                       (Penalty: Life imprisonment,$250,000 fine,
                                       and not less than five years of super\4scd
                                       release)

                                       SEXUAL ABUSE OF A MINOR
                                       (Count III)
                                       Title 18 U.S.C. §§ 1153(a) and 2243(a)
                                       (Penalty: 15 years imprisonment,$250,000
                                       fine, and not less than five years of
                                       supervised release)


                                   1
       Case 4:20-cr-00086-BMM Document 2 Filed 11/05/20 Page 2 of 3




TEDE GRAND JURY CHARGES:

                                     COUNT I

      That on or about November 1, 2017, at or near Browning, in Glacier County,

in the State and District of Montana, and within the exterior boundaries of the

Blackfeet Indian Reservation, being Indian Country, the defendant, WYITT

WINTON WILLIAMSON,an Indian person, knowingly engaged in a sexual act

with Jane Doe, by using force against Jane Doe, in violation of 18 U.S.C.

§§ 1153(a) and 2241(a).

                                    COUNT II

      That on or about November 1, 2017, at or near Browning, in Glacier County,

in the State and District of Montana, and within the exterior boundaries of the

Blackfeet Indian Reservation, being Indian Country, the defendant, WYITT

WINTON WILLIAMSON, an Indian person, knowingly engaged in a sexual act

with Jane Doe, and at the time of the sexual act, Jane Doe was physically incapable

of declining participation in, and communicating unwillingness to engage in, that

sexual act, in violation of 18 U.S.C. §§ 1153(a) and 2242(2)(B).

                                    COUNT III

      That on or about November 1, 2017, near Browning, in Glacier County, in

the State and District of Montana, and within the exterior boundaries ofthe

Blackfeet Indian Reservation, being Indian Countiy, the defendant, WYITT

                                         2
      Case 4:20-cr-00086-BMM Document 2 Filed 11/05/20 Page 3 of 3




WINTON WILLIAMSON, an Indian person, knowingly engaged in a sexual act

with Jane Doe, a person who had attained the age oftwelve but had not yet attained

the age of sixteen, and at the time of the offense, WYITT WINTON

WILLIAMSON, was more than four years older than Jane Doe, in violation of 18

U.S.C. §§ 1153(a) and 2243(a).

      A TRUE BILL.

                                     Foreperson signature redacted. Original
                                     document filed under seal.




United States Attorney


                              1-or
JOSEPH E. THAGGARD
Criminal Chief Assistant U.S. Attorney




                                         3
